Citation Nr: 0522225	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.  

In April 2005, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge (formerly known as a 
Member of the Board); he also testified at a hearing 
conducted before a hearing officer at the RO in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board 
unfortunately finds that it has no discretion and must remand 
this matter for further development and adjudication.

At the outset, the Board acknowledges that, unfortunately, 
most of the veteran's service medical records could not be 
obtained from the National Personnel Records Center (NPRC) 
because they were destroyed in the 1973 fire at that 
facility.  Under the circumstances, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The available service medical records show that the veteran 
was found to be psychiatrically sound at service entry, but 
that during service, he was diagnosed as being mentally 
deficient.  The available service medical records also 
reflect that the veteran was seen in service for complaints 
of headaches and heart problems, as well as for 
nasopharyngitis.  These records, however, are silent for 
complaint or treatment of psychiatric problems, and indeed, 
the veteran does not contend otherwise.

In this regard, the veteran argues that the in-service 
complaints and findings were the physical manifestations of 
the verbal and physical abuse he suffered during service.  He 
also essentially maintains that the decline in his 
performance, and the diagnosis of psychiatric disability, 
i.e., mental deficiency, during service, which was not noted 
at service entry, constitutes evidence that corroborates the 
occurrence of his reported in-service stressors.

In support of this claim, the veteran, who is African-
American, asserts that during service he was subjected to 
verbal and physical abuse by white servicemen, and that given 
the racial discrimination that existed at that time, he was 
afraid to report the occurrence of these incidents.  The 
veteran contends that he has suffered from chronic 
psychiatric disability since that time, and points out that 
in a January 1959 VA hospitalization report reflects that he 
was diagnosed as having chronic anxiety state.

To further substantiate his PTSD claim, the veteran has 
submitted an August 2002 report that was prepared by his 
treating therapist, Dr. Carol A. Miller, who diagnosed him as 
having PTSD due to these in-service stressors.  To date, the 
RO has confirmed and continued the denial of this claim on 
the ground that there is no evidence corroborating the 
occurrence of the in-service stressful event.

In this regard, the Board points out that, as the RO has 
noted, with respect to personal assaults, 38 C.F.R. 
§ 3.304(f) provides:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

The record further indicates that the veteran has been 
receiving treatment for his psychiatric disability at the 
Jackson, Mississippi, VA hospital, and from Dr. John Hey, as 
well as from Dr. Miller.  Records of his care from the latter 
two examiners, however, has not been associated with the 
claims file.  In addition, during the course of this appeal, 
the veteran has not been afforded a formal VA psychiatric 
examination.  Under the circumstances, the Board concludes 
that, under the law, after any pertinent outstanding records 
are associated with the claims folder, such an examination is 
necessary to adjudicate this claim, and that in the 
examination report, the examiner should offer an opinion as 
to the likelihood that any psychiatric disability found to be 
present, to specifically include PTSD, is related to or had 
its onset during service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  See Charles v Principi, 16 
Vet. App. 370 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, i.e., 
records and reports of his treatment by 
Drs. Carol A. Miller and John Hey, as 
well as from the Jackson, Mississippi, VA 
hospital, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature, extent and 
etiology of any psychiatric disability, 
to specifically include PTSD, found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
The examiner should diagnose all 
psychiatric disabilities found to be 
present, and must rule in or exclude a 
diagnosis of PTSD.  Thereafter, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a psychiatric 
disability, to specifically include PTSD, 
that was related to or had its onset 
during service, and particularly, to the 
veteran's reported in-service verbal and 
physical assaults.  In offering this 
assessment, the examiner must comment on 
the notations in the available service 
medical records, and indicate whether his 
complaints, and diagnosis of mental 
deficiency, are consistent with his 
report of the occurrence of the reported 
in-service stressors, such as a change in 
the veteran's behavior, including a 
deterioration in his work performance, or 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause.  
In addition, the examiner should 
reference the August 2002 report prepared 
by Dr. Carol A. Miller.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


